04/27/2021


 1             IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0011
                 THE OFFICE OF THE CLERK OF SUPREMEN COURT
 2
                         HELENA, MONTANA 59620-3003
 3
 4             IN THE SUPREME COURT OF THE STATE OF MONTANA
 5                               DA 21-0011

 6
 7
 8   IN THE MATTER OF THE                   ORDER GRANTING MOTION TO
     CONSERVATORSHIP OF                     WITHDRAW NOTICE OF
 9                                          CONSTITUTIONAL QUESTION
10   H.D.K.,

11   A Protected Person.
12
13
14        Having read Appellant’s Motion to Withdraw Notice of Constitutional

15   question, finding no objection, and good cause appearing, it is hereby

16   ordered Appellant’s Notice of Constitutional Question is withdrawn.

17
18                    Signed this _____ day of April 2021.

19
20                                      ______________________________

21                                      Montana Supreme Court

22
23
24
25
26
27

                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
     ORDER WITHDRAWING NOTICE OF CONSTITUTIONAL QUESTION                  PAGE
                                                                             April 1
                                                                                   27OF  1
                                                                                      2021